Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris McDonald on 8/23/20212.

The application has been amended as follows: 

	Claim 1, line 4-5, changed “an edge” to --a monolithic edge--;
	               line 11, changed “increases” to --rises--;

	Claim 2, line 1, changed “a rise” to --the rise--;

Claim 3, line 1, changed “a rise” to --the rise--;

Claim 4, line 1, changed “a rise” to --the rise--;

Claim 5, line 2, changed “a rise” to --the rise--;



Claim 12, line 1, changed “the descent” to --a descent--;

Claim 16, line 1, changed “the descent” to --a descent--;

Claim 17, line 1, changed “the descent” to --a descent--;

Claim 21, line 2, changed “an entire circumference” to --a circumference--;

Claim 24, line 2, changed “an entire circumference” to --a circumference--.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677